The Attorney Grievance Commission filed a petition for injunctive relief under MCR 9.108(E)(4), and this Court *1222entered an order on May 12, 2000, 462 Mich 1203, that (1) enjoined Richard B. Bauer (P 60642), also known as Dirk Boer, from practicing law in the state of Michigan, (2) enjoined the removal, use, disposal, or transfer of funds maintained by Mr. Bauer in accounts at the Macatawa Bank in Holland, Michigan, and (3) appointed Robert J. Eleveld to act as special master and conduct an evidentiary hearing regarding continuation of the injunctions and possible assignment of a receiver.
On July 11, 2000, the special master having filed interim and final reports, this Court continued the injunction against Mr. Bauer’s practice of law, pending further order of the Court, but dissolved the injunction concerning Mr. Bauer’s bank accounts.
Effective November 15, 2000, Mr. Bauer’s license to practice law in Michigan was revoked by the Attorney Discipline Board. The Attorney Grievance Commission agrees that that action renders the present petition moot.
Accordingly, on order of the Court, the injunction against Mr. Bauer’s practice of law is dissolved and the petition for injunctive relief is dismissed.